DETAILED CORRESPONDENCE

Claims 1-6 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because sectioned surfaces should have hatching, not shading (Figs. 1-3), the A-A view will show more structure than is currently shown on Fig. 2,  and the B-B view will not show the drain cavity 2 but will show more other structure than is currently shown on Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because all occurrences of “low viscous” should be replaced with “low viscosity”  .  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: “composed of a inlet pipe” is an apparent typo of “composed of an inlet pipe”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “integrates three functions” is an apparent typo of “integrates the three functions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1  Confusion is caused by using the designations “water outlet pipe” (#1 on Fig. 1) and “water outlet” (#11 on Fig. 1), in that these different features are distinctly and separately positioned from one another, yet the designations confusingly suggest a commonality.  It is suggested that “water outlet” (i.e., #11) be replaced with “water drain opening”.  Claims 2-6 depend from claim 1.
Claim 1  There is insufficient antecedent basis in the claim for “the four flow guide blades” in that the claim previously recites only “flow guide blades” with no reference to a particular four blades.  
Claim 1  There is insufficient antecedent basis in the claim for “the central oil core”.  Claims 2-6 depend from claim 1.
Claim 1  Beginning at “a water ring,” it appears that the functions of the device are intended to be described, however, as currently written, such functions are not specified as related to the structures recited prior to “a water ring,” such that the claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  This rejection can be overcome by breaking to start a new sub-paragraph immediately prior to “a water ring” and there inserting “whereby” (or “the foregoing configured such that”) followed by the current text beginning with “a water ring” through the end of the claim, with such text being divided, for additional clarity, into three sub-sub-paragraphs, beginning with “a water ring”, “an oil-water mixture”, and “finally, water separated”, respectively.  Claims 2-6 depend from claim 1.
Claim 1  This claim is rendered indefinite by the phrase “a water ring from above the water outlet pipe encloses the central oil core to form an annular heavy oil-water flow for lubrication and drag reduction for transportation.” It is unclear what is intended by “from above the water outlet pipe” (#1 on Fig. 1).  The word “from” implies movement of the water ring downwardly to the water outlet pipe.  The phrase “annular heavy oil-water flow” also renders the claim indefinite in that the term “annular” suggests flow in an annulus between two conduits and this is not the case in claim 1 for this end-result flow with a separate water ring about an oil core – all within a single pipe.  In light of the details as to this end-result flow provided in the last portion of the claim, it is suggested that the word “annular” could be deleted and not replaced.  A corresponding change should be made to “annular flow outlet”.
The examination assumes that the water ring (about a central oil core) is only present in the “ring formation pipe” (#8 on Fig. 1), which is suggested by the specification’s name for such a pipe at paragraph [0017], from which the ring and the core leave through the annular flow outlet (#7 on Fig. 1).  With respect to claim 1, the examiner has assumed that the lubrication and the drag reduction occurs with respect to inner surfaces of, e.g., the ring formation pipe 8 and additional downstream (from the annular flow outlet 7) pipe(s) into which the “annular heavy oil-water flow with water as an outer ring and heavy oil as a center” flows.
Claim 5  There is insufficient antecedent basis in the claim for “the top cone tip”.  
Claim 6  It is unclear what is intended by the term “organically”.  The examiner suggests the deletion of this term will not change the scope of the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of the three stated functions stated in claim 6 are explicitly present in claim 1, such that claim 6 adds no additional limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Subject to the foregoing claim objections and Section 112(b) rejections, Claim 1-6 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claim 1 were not located in one reference, or a reasonable combination of references, particularly with regard to the defined components, shapes, and positional relationships for each of the flow guide component and the shell component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Liu et al. (CN110924921), Weingarten et al. (US6494258), and Svedeman et al. (US6260619).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-27. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676